DETAILED ACTION
Status of Application
Claims 1-6 are pending in this action.  Claims 1-6 are currently under consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/IB2018/051597, filed March 12, 2018, which claims benefit of foreign priority to IN 201721008648, filed March 13,2017.

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 

Specification
The specification is objected to because of the following informalities:
The specification comprises the typographic error “mycophenolatemofetil” (e.g., Page 4) that needs to be corrected to “mycophenolate mofetil” (see mayoclinic.org).  Further, the term “fingolimod” (Page 4) should be corrected to “fingolimod” for clarity.  Appropriate correction is required.
The specification comprises the typographic error “proply paraben” (Page 6) that needs to be corrected to “propyl paraben” or as needed.  Appropriate correction is required
The specification comprises acronym “API” without proper definition.  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.

Information Disclosure Statement
No information disclosure statement is associated with this application.  

Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  
The claim 3 comprises the typographic error “mycophenolatemofetil” that needs to be corrected to “mycophenolate mofetil”.  Further, the claim 3 recites the underlined term “fingolimod” that should be corrected to “fingolimod” for clarity.  
The claim 6 recites the acronym API without proper definition.  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim 1 attempts to define the subject-matter in terms of the result to be achieved, which merely amounts to a statement of the underlying problem (i.e., improving stability, providing palatability with high dose of active ingredient), without providing the technical features necessary for achieving this result.  First, it is noted that claiming a result without reciting what materials produce that result is the epitome of an indefinite claim.  Such a claim fails to delineate with any reasonable certainty the requirements of Second, it is noted that the limitations “improved stability” and /or “palatability with high dose of active ingredient” are not reasonably clear, because neither the claims nor specification provide a standard for ascertaining the requisite degree.  Therefore, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  MPEP 2173.05(g).  Similar is applied to claims 4 and 5.  Clarification is required.  
The claim 2 refers to “composition”, wherein several elements are characterized by their assumed function and not by the structure essential for said composition.  This claim is unclear and indefinite, because the function of a particular compound may change and/or depend on conditions.  Therefore, given that the scope of the claims is not limited by claim language that does not limit a claim to a particular structure, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  MPEP 2111.04.  Clarification is required. 
The claim 6 recites the limitation “add API and mix till it gets dispersed” that is unclear.  In the present case, it is noted that neither the claims nor specification provide a definition for “API”, therefore the scope of the claim is not reasonably clear.  The limitation was interpreted as best understood as “add an immunosuppressive agent and mix until it gets dispersed”.  Clarification is required.  
Claim 3 is rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lidgate et al., US 5,688,529 (hereinafter referred to as Lidgate).
Lidgate teaches (i) high dose aqueous oral suspensions comprising: 7.5-30 wt% of mycophenolate mofetil; suspending/viscosity agent; sweetener; flavoring agent; buffer (pH 5-7.5) that also may include flavor enhancer, wetting agent, antimicrobial agent and color/dye, and also teaches (ii) a method of preparation of said oral suspensions by mixing components in a sequence for providing stable suspensions (Claims 1-5; Title; Abstract; Col. 2, Ln. 22 – Col. 3, Ln 20; Col. 4, Ln. 39 - Col. 6, Ln. 54; Col. 13, Ln. 58- Col. 18, Ln. 16).  To this end, Lidgate teaches that said aqueous oral suspensions may include:  
(i) a suspension agent such as xanthan gum, microcrystalline cellulose, colloidal silicon dioxide, sodium carboxymethyl cellulose, etc. (Col. 4, Lns. 48-62);  
(ii) a wetting agent such as lecithin (e.g., soy lecithin), poloxamer, etc. (Col. 4, Lns.63-67); 
(iii) a sweetener such as sorbitol, sucrose, fructose, aspartame, xylitol, mannitol, etc. (Col. 5, Lns. 1-16);  
(iv) a flavoring agent such as mint, strawberry, cherry, orange, berry, grape, etc. (Col. 5, Lns. 17-27);  
(v) a buffering agent such as citric acid, sodium citrate, sodium phosphate dibasic, etc. (Col. 5, Lns. 28-31);  and 
an antimicrobial agent such as methyl paraben, sodium methyl paraben, sodium benzoate, propyl paraben, potassium sorbate, etc. (Col. 5, Lns. 32- 38).
Regarding the claimed inherent properties of the oral suspensions, it is noted that the cited prior art teaches oral suspensions that are substantially the same as the composition recited by the instant claims, i.e., comprising immunosuppressive agent mycophenolate mofetil and functional agents as identified in the instant specification.  If the compositions are physically the same they must have the same properties.  Products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP § 2112.02.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senapati et al, US 2013/0005722 (hereinafter referred to as Senapati).
Senapati teaches a pharmaceutical composition(s) comprising a high concentration of mycophenolate mofetil (i.e., immunosuppressive agent) in combination with suspending agents and other additives that, when constituted with water, form a stable suspension suitable for oral administration (Claims 1-9; Abstract; Title; Para. 0012-0028).  
Senapati teaches that said oral suspensions may include (Para. 0048-0053; Examples):  (i) a suspension agent such as xanthan gum, microcrystalline cellulose, colloidal silicon dioxide, etc. and mixtures thereof;  (ii) a wetting agent such as lecithin (e.g., soy lecithin), poloxamer and the like or mixtures thereof;  (iii) a sweetener such as a flavoring agent such as mixed fruit, mint, strawberry, cherry, orange, berry and grape  and the like or mixtures thereof;  (v) a buffering agent such as citric acid, sodium citrate, sodium phosphate dibasic and the like or mixtures thereof;  (vi) an antimicrobial agent such as methyl paraben, sodium methyl paraben, sodium benzoate, propyl paraben, potassium sorbate and the like or mixtures thereof (Para. 0053); and  (vii) water, ethanol as a solvent(s).  
Regarding the claimed inherent properties of the oral suspensions, it is noted that the cited prior art teaches oral suspensions that are substantially the same as the composition recited by the instant claims, i.e., comprising active and functional agents as identified in the instant specification.  If the compositions are physically the same they must have the same properties.  Products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP § 2112.02.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0371242 – teaches oral suspensions comprising 0.5-5 mg/ml of azathioprine and a suspending vehicle that may include methyl paraben, propyl paraben, potassium sorbate, citric acid, sodium phosphate dibasic, microcrystalline cellulose, sodium carboxymethyl cellulose, xanthan gum, simethicone (antifoaming agent), glycerin, sorbitol, potassium sorbate, water, flavor, color/dye and combinations thereof.
Kennedy et al.  Stability of cyclophosphamide in extemporaneous oral suspensions.  Ann. Pharmacother.  2010; 44(2):295-301 -  teaches oral cyclophosphamide suspensions in simple syrup and in Ora-Plus vehicles (Pages 297-300).
Reding et al.  Efficacy and pharmacokinetics of tacrolimus oral suspension in pediatric liver transplant recipients.  Pediatr. Transplant. 2002, 6(2):124-126 - teaches  oral suspensions comprising tacrolimus, simple syrup and Ora-Plus vehicles that is stable at 24-26°C for at least 56 days (Page 124).

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615